DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 2 were amended and claims 4 and 5 were canceled in the response filed on 5/18/2022.  Claims 1-3 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 Response to Amendments filed 5/18/2022
	Claims 4 and 5 were canceled in the response, therefore the objections to said claims are moot.  See p. 2-3 of the OA dated 3/28/2022.
	The Applicant’s amendments to the claims and specification were sufficient to overcome the 35 USC 112(a) new matter and written description rejections of claims 1-3 and the objection to the specification as containing new matter.  See p. 3-7 of the OA dated 3/28/2022.  The Applicant limited the scope of the process to those structures originally described in Figure 1, therefore the rejections and objections are withdrawn.  It is additionally noted that the definition of R in claim 1 is limited to those shown in compounds 1a-1e in Figure 1.  Therefore, there are no indefiniteness issues regarding whether the labels 1(a-e), 2(a-e), 3(a-e), and 4(a-e) incorporated into claims 1 and 2 correspond to the specific compounds in Figure 1 as the scope is identical.  
Allowable Subject Matter
Claims 1-3 are allowed.  The following is an examiner’s statement of reasons for allowance: the claims are free from the prior art for the reasons set forth on p. 9-12 of the OA dated 11/10/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622